The opinion of the Court was delivered by
Tilghman, C. J.
The Court of Common Pleas was of opinion, that the action could not be supported: This depends on the validity of the award. The question is then, whether the award be good, or not. It was no doubt the intention of the parties, to procure a partition of the estate of William Moore, deceased, by arbitration, instead of. going into She Orphans’ Court. But they have been unfortunate in *166their pían. The Orphans’ Court would have had power to vest the iegai estate of the land in William Moore, the defendant, without any conveyance from the other heirs, taking security from him, to pay the .others their respective portions, in the manner prescribed by the Act of Assembly in such case provided. But arbitrators had nq such power. The defendant cannot obtain the legal estate, without a conveyance from the others. But this award directs no. conveyance. Therefore it is neither mutual, nor final. The defendant is, to pay for his father’s land, without getting á title to it. Besides, the submission to these arbitrators, is not made by all the proper parties. The husbands have submitted, without their wives. The wives therefore are not bound. So thát'if the defendant were to páy the husbands, the title of their wives to their father’s land would not be extinguished. The award is radically bad. It is impossible to support it. This Court is therefore of opinion, that the judgment oF the Court of Common Pleas should be affirmed.
Judgment affirmed.